Citation Nr: 1142855	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include ulcers.

2. Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Jan Dils, Attorneys at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to September 1998 and from February 2003 to February 2004. His awards and decorations include the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Huntington, West Virginia Regional Office (RO). In July 2007, the RO denied the Veteran's claim for service connection for an ulcer. In April 2010, the RO denied his claim for an increased disability evaluation for PTSD. The RO granted a 50 percent rating for PTSD in a November 2010 rating decision, but the Veteran has not withdrawn his appeal, and the law presumes that he continues to seek any higher available disability rating.  

Although he has not submitted a formal appeal (VA Form 9) in regard to his claim for an increased disability evaluation for PTSD, the November 2010 rating decision stated that was "a partial grant" (italics added for emphasis). The requirement that there be a substantive appeal is waived. Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The claim for service connection was certified for review as a claim for service connection for a duodenal ulcer. However, as the Veteran stated at his hearing that he wished his claim to encompass multiple gastrointestinal disabilities, the Board has recharacterized the issue. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy claim requirements by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).

The Veteran provided testimony at a July 2011 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Since the Veteran's active duty service, he has reported experiencing gastrointestinal symptoms including epigastric and abdominal pain.

2. The Veteran is competent to report his symptoms and his reports are credible.

3. He has been diagnosed with duodenal and stomach ulcers as well as hiatal hernia and gastritis.

4. With the benefit of the doubt resolved in the Veteran's favor, the Veteran's ulcers were caused by his second term of service.






CONCLUSION OF LAW

The criteria for service connection for ulcers have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 7305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The record reflects the Veteran's complaints of gastrointestinal symptoms at the time of his discharge from his second period of service subsequent diagnosis of ulcers by VA and private physicians, and a medical opinion stating that the ulcers likely resulted from his second term of active duty service. Based on this evidence, the Board will grant his claim for service connection. Alemany v. Brown, 9 Vet. App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

The Veteran reported a prior incident of food poisoning on his pre-enlistment self report of medical history for his first term of active duty service. His service treatment records from his first term of active duty service are silent for any complaints of, or treatment for, gastrointestinal disability. He specifically indicated on an August 1998 separation self report of medical history that he had no stomach or intestinal trouble or indigestion and there is no later evidence of gastrointestinal disability until he reported midepigastic pain during his second separation examination in February 2004. The physician conducting that examination notes that he might have gallstones. The Veteran completed a self report of medical history at the same time and indicated that he experienced frequent indigestion or heartburn, stomach and intestinal trouble, ulcers, and gallstones. The Veteran had indicated on a January 2004 post-deployment questionnaire that he developed diarrhea, frequent indigestion, and vomiting during his deployment.

During a general VA examination in June 2005, an examiner opined that the Veteran did not have any abnormal clinical findings that could not be attributed to specific disease entities. Although the examiner did not specifically address any gastrointestinal symptoms, the examiner opined that it was not likely the Veteran experienced Gulf War illness.

In November 2005, the Veteran was evaluated by physicians at Thomas Memorial Hospital for his gastrointestinal complaints. An esophagogastroduodenoscopy revealed that the Veteran had ulcers in the duodenum and stomach, scars of the stomach, a small hiatal hernia, and internal hemorrhoids. 

The Veteran was assessed by a VA primary care physician in March 2006. He was diagnosed with duodenal ulcer, stomach ulcer, and internal hemorrhoids. He submitted a claim for service connection for an ulcer in June 2006. In November 2008, VA physicians diagnosed him with gastroesophageal reflux disease (GERD). VA physicians also diagnosed a peptic ulcer in June 2009.

A private physician, Dr. Curry, submitted a medical opinion on behalf of the Veteran in May 2009. The physician noted review of the Veteran's service records and medical records. He observed the result of the November 2005 esophagogastroduodenoscopy and opined that the stomach scars revealed by that procedure likely represented healed mucosal injuries from previous gastric ulcers. The physician opined that it was "highly likely" that the symptoms reported by the Veteran at time of discharge were due to gastric ulcers. The physician noted that the separation examiner had remarked on possible gallstones. Although that diagnosis was later ruled out by further testing, the physician explained that the anatomical proximity of organs in the gastrointestinal system make it difficult to determine the correct source of a patient's pain. 

May 2009 private treatment notes show that the Veteran was experiencing occasional abdominal pain and had a past medical history of stomach ulcer and hiatal hernia. Notes from June 2009 reflect complaints of constipation, heartburn, and occasional abdominal pain. In August 2009 the Veteran reported occasional loss of appetite, heartburn, and abdominal pain. An October 2009 note states that he was experiencing occasional abdominal pain. One November 2009 private treatment note reflects that the Veteran was experiencing loss of appetite, nausea, and occasional reflux; another November 2009 note reflects that he was not experiencing any gastrointestinal symptoms. December 2009 notes reflect nausea, heartburn, reflux, and abdominal pain.

The Veteran was afforded a VA examination in December 2009. The examination report states that the examiner was unable to review the report from Thomas Memorial Hospital and the opinion of Dr. Curry. A double contrast image of the upper gastrointestinal tract revealed no hiatal hernia, reflux, or mucosal abnormality of the esophagus or stomach or duodenum. The examiner noted that the Veteran experienced epigastric pain, but made no diagnosis as there was no evidence of abnormality on the double contrast image.

Another esophagogastroduodenoscopy was conducted that same month. The results showed gastritis in the distal stomach, a normal duodenum, and a small hiatal hernia only visible at certain angles. During a VA appointment in March 2010, the Veteran reported no nausea or appetite changes. An April 2010 VA treatment note reflects a problem list including duodenal ulcer and stomach ulcer.

The Veteran testified before the below-signed Veterans Law Judge in July 2011. He reported experiencing gastrointestinal symptoms since his second term of active duty service.

The Veteran has repeatedly reported multiple gastrointestinal symptoms since his second term of active duty service. He has been diagnosed with gastritis, hiatal hernia, duodenal ulcer, peptic ulcer, and stomach ulcer. Although the December 2009 VA examination report did not reveal any diagnosed abnormalities, the Veteran has consistently reported symptoms thereof. Further, VA and private physicians conducted testing prior to and after that examination which revealed the presence of ulcers and gastritis. As the requirement that a current disability be present is satisfied when there is a disability at any time during the pendency of a claim, the Board will provide the benefit of the doubt to the Veteran based on the medical evidence of record. Gilbert, 1 Vet. App. at 53- 56; McClain, 21 Vet. App. at 321-323. The Board finds that he has experienced gastrointestinal disability during the pendency of his appeal and there is competent medical evidence within the claims file that disability began during his second term of active duty service.

In granting service connection, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). However, as the Veteran has contended that his claim for service connection for an ulcer should include claims for multiple gastrointestinal disabilities, the Board references the schedule of ratings for the digestive system - 38 C.F.R. §§ 4.113, 4.114. Governing regulations state that although diseases of the digestive system, may differ in the site of pathology, they produce a common disability picture and do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding. Id. 



ORDER

Service connection for an ulcer is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. 

The Veteran was afforded a VA mental disorders examination in April 2010. He informed the examiner that his PTSD symptoms were interfering with his employment and that he had been "written up" at least two (2) times since his last (May 2005) VA examination for altercations at work. He stated that he had probably been reported as late for work on multiple occasions. A January 2010 Vet Center treatment note states that the Veteran was at risk of losing his job due to his PTSD symptoms. The report of the earlier, May 2005, VA examination also reflects that the Veteran had reported problems at work due to mental health symptoms. 

The claims file contains a single page of evidence from the Veteran's employer, the United States Postal Service (USPS) - an August 2006 memorandum advising the Veteran that he was being placed in a temporary off-duty status since retaining him might be injurious to himself or others. The memorandum states that an investigation was pending. Although the Veteran's statements to a Vet Center counselor and to two (2) VA examiners indicate that additional pertinent employment records are outstanding, the record does not reflect that the RO took any steps to acquire such records. While this case is in remand status, the RO/AMC must contact the USPS for any pertinent records.

As this case is being remanded for additional development, the RO/AMC also must gather any newly generated records of VA treatment and associate them with the record. The RO/AMC also must take steps to gather any additional identified private treatment records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, obtain VA treatment records generated since January 2011 and provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records generated by the Logan Vet Center after June 2010. Obtain any identified private records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

-Take appropriate steps to obtain records from the Veteran's employer -the USPS- of any disciplinary actions, investigations, or evaluations resulting from manifestation of his PTSD. 

2. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


